internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-104529-99 date date re legend decedent son grandson son bank e f court county state trust year year year this is in response to your authorized representative’s letter dated date in which a ruling was requested that the implementation of a proposed settlement agreement will not cause trust or any distributions from trust to be subject_to the generation-skipping_transfer_tax under sec_2601 of the internal_revenue_code the facts submitted are as follows decedent a resident of county state died testate in year decedent was survived by two sons son and son son has one child grandson who is an adult at the present time grandson has no issue under the terms of decedent’s will decedent’s residuary_estate was divided into two separate trusts sometimes referred plr-104529-99 to as the residuary trusts one for the benefit of son and his issue trust and one for the benefit of son and his issue this ruling relates solely to issues concerning trust paragraph of decedent’s will provides that trust will terminate upon the death of son and the trust estate will be distributed to the issue of son distributions from trust are provided for in paragraph of decedent’s will as follows in the case of a residuary_trust created for a son of mine who survives me the trustees may first distribute to the son for whom such trust was created such amounts of such trust estate as are sufficient to provide for his support and maintenance in the standard of living to which he was accustomed at my death taking into consideration his other sources of support and maintenance to the knowledge of the trustees after any distribution to be made to such son at any given time has been made the income of such trust estate may be accumulated and retained in whole or in part or the trustees from time to time may distribute to any one or more of a group composed of such son’s issue such amounts of such trust estate as in the discretion of the trustees are in the best interests of such distributees in making distributions in the best interests of a distributee the trustees may take into consideration the age of a distributee the costs of a distributee’s comfort support maintenance and education any income the distributee may have from other sources to the knowledge of the trustees and any other factors deemed relevant by the trustees distributions under this paragraph may be made without regard to any requirement of equality among distributees or to the fact that any ancestor of a distributee is then living or receiving distributions hereunder and no deduction shall be made from a distributee’s share upon termination of the residuary_trust on account of any prior distributions from such trust with respect to termination and distributions from trust paragraph of decedent’s will provides in part regardless of any other provision of this will and notwithstanding the rights of any beneficiary the trustees may at any time terminate any one or more of the residuary trusts and the contingent trusts created hereunder in whole or in part if in the discretion of the trustees such plr-104529-99 early termination is in the best interests of the current beneficiaries of such trust the part of such trust estate as to which such trust is terminated shall be distributed outright to the person for whom such trust was created several provisions of decedent’s will pertain to the trustees of trust in paragraph decedent appointed son son and bank as trustees and provided that should either son cease to serve the other son shall continue to act as a co- trustee with bank if both sons should cease to serve bank shall act as sole trustee if at any time there is no trustee serving a majority of the beneficiaries who might then be entitled to a distribution from the trust shall appoint any individual bank or trust company as a successor trustee paragraph pertains to distributions to trustee- beneficiaries it states in relevant part as follows any discretionary distribution to be made from any trust to or for the benefit of any individual who is then acting as trustee including distributions to such individual’s spouse and distributions in discharge of any legal_obligation of such individual shall be made solely in the discretion of the trustees to or for whom distributions may not be made and if no such trustee is then acting such distribution shall not be made the preceding sentence shall not apply to distributions to an individual for his support and maintenance in his accustomed standard of living further any power to dispose_of the trust estate of any trust to any distributee who is one of my issue shall not be exercisable by any trustee who is an individual assigned for federal generation-skipping tax purposes to a generation which is younger than my generation and the same as or younger than the generation assignment of such distributee paragraph provides that any trustee may resign without the necessity of any court procedure by giving at least thirty days’ written notice to each beneficiary who might then be entitled to receive a distribution from trust and by accounting to such resigning trustee’s successor trustee for the administration of the trust estate as required by the successor trustee any trustee’s right to resign may be exercised with or without cause and regardless of any common_law duty_of the trustee not to resign paragraph provides that any trustee including any substitute or successor trustee shall have the right at any time after qualifying as trustee to appoint a successor trustee to act in the place of the appointing trustee either immediately or in the future upon any stated contingency if any initial plr-104529-99 trustee or any such successor for any reason fails or ceases to act without having appointed a trustee who succeeds the former trustee the remaining trustee or trustees if there be any may appoint another trustee to act in the former trustee’s place a successor trustee appointed under paragraph may be an individual bank or trust company paragraph provides that any fiduciary power granted a trustee may be released in whole or in part temporarily or permanently and except as provided in paragraph any such power may be delegated to any other trustee then acting in whole or in part temporarily or permanently in year son resigned as trustee of trust and designated an individual e as his successor in year son resigned as trustee of trust and designated an individual f as his successor at the present time bank e and f are serving as trustees in year more than years after the inception of the trust controversies arose between son and grandson regarding the meaning of the distribution standards set forth in paragraph of decedent’s will and their respective entitlements to trust distributions pursuant to such standards son has objected to distribution requests made by grandson claiming that the trust does not grant grandson any right to distributions similarly grandson has opposed the requests for distribution made by son claiming that son does not currently qualify for distributions under the support and maintenance standard in year son initiated court proceedings against grandson and the trustees requesting the court to declare that it is within the discretion of the trustees to terminate the trust and distribute the assets to him grandson responded to the petition by requesting that the court dismiss the petition deny all relief sought thereunder and exercise its equitable supervision over the trust and instruct the cotrustees regarding the distribution standards contained in the trust e and f filed an answer to the petition in which they requested a declaratory_judgment from the court concerning the meaning of the trust court ordered the parties to settle the pending litigation and other controversies among son grandson the trustees and other parties through mediation as a result of the mediation process the parties have executed a settlement agreement in order for the settlement agreement to come into effect court must approve the agreement and a favorable private_letter_ruling must be obtained from the internal_revenue_service the proposed settlement agreement contains the following provisions plr-104529-99 son will receive a distribution of of each asset of trust this distribution will be made pursuant to the power under paragraph of the will that permits the trustees to terminate trust in whole or in part if in the discretion of the trustees such early termination is in the best interests of the current beneficiaries of such trust the part of such trust estate as to which such trust is terminated shall be distributed outright to the person for whom such trust was created the remaining of each asset of trust will continue to be held under the terms of trust e and f will resign as trustees and will irrevocably refuse in writing to appoint successors bank will resign as trustee unless it receives a written request from grandson to continue to serve as the single successor corporate trustee of trust trust will be modified to permit grandson to appoint a single successor corporate trustee that may not be related or subordinate as that term is defined in sec_672 of the internal_revenue_code grandson will also have the power to remove a corporate trustee and appoint a successor corporate trustee that is not a_related_or_subordinate_party under sec_672 an order will be submitted to court requesting that the court in construing the terms of the decedent’s will make the following findings with respect to the future administration of trust a in making distributions from trust to son the trustees must strictly apply the distribution standard applicable to son support and maintenance in the standard of living to which son was accustomed at decedent’s death taking into consideration son’s other sources of support and maintenance to the knowledge of the trustees b after taking into consideration the settlement distribution to son son currently has sufficient sources of support and maintenance to more than adequately provide for son’s support and maintenance in the standard of living to which son was accustomed at the time of decedent’s death c because of other sources of support and maintenance available to son at the present time including the settlement distribution son is not currently entitled to receive any support and maintenance distributions from trust d in making distributions from trust to grandson the trustees must strictly apply the best interests standard set forth in paragraph of decedent’s will plr-104529-99 e grandson is presently entitled to distributions from trust as are in his best interests and the trustee s may consider his age the cost of his comfort support maintenance and education his income from other sources and any other factors deemed relevant by the trustee s f in light of the agreement that son currently has sufficient income from other sources to more than provide for his comfort support maintenance and education there is no current requirement that the trustee s inquire into son’s standard of living lifestyle health and financial situation and the trustee s are expressly released of any duty statutory or at common_law to currently so inquire the settlement agreement also provides that the parties to the agreement will make application to the court seeking a construction of paragraph of decedent’s will which provides that the trustees may at any time emphasis added terminate any one or more of the residuary trusts in whole or in part if in the discretion of the trustees such early termination is in the best interests of the current beneficiaries of such trust the parties will ask the court to construe this provision as meaning that a current beneficiary of trust may receive only one termination distribution from trust the settlement agreement also provides that upon satisfaction of the conditions of the settlement agreement son will not at any time directly or indirectly request or accept any further distributions from trust son agrees that if he breaches this promise he will indemnify and hold harmless the co-trustees or trustee of trust for any damages attorney’s fees expenses and court costs arising from such breach a ruling is requested on behalf of trust son grandson and all other beneficiaries of trust including future beneficiaries and beneficiaries whose interests are now contingent that the implementation of the proposed settlement agreement will not cause trust or any distributions from trust to be subject_to the generation-skipping_transfer_tax imposed by sec_2601 of the code sec_2601 provides that a tax is imposed on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to mean a taxable_distribution a taxable_termination and a direct_skip sec_2612 defines the term taxable_distribution to mean any distributions from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 plr-104529-99 provides in essence that a taxable_termination occurs when an interest in a_trust terminates such as by death and thereafter only skip persons have an interest in the trust property sec_2613 defines the term skip_person as including a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor in this case trust is a generation-skipping_trust because it provides for distributions to persons that are two or more generations below the decedent’s generation thus unless trust is excepted from the generation-skipping_transfer_tax provisions by reason of b a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations trust would be subject_to the generation-skipping_transfer_tax section b a of the act and sec_26_2601-1 provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added a modification of a generation-skipping_trust that is otherwise exempt under the act and the gstt regulations will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trusts the implementation of the proposed settlement agreement will be the end result of court-ordered mediation among the parties who have conflicting views as to the proper administration of the trust under its terms as written the settlement agreement upon implementation will resolve a bona_fide controversy among the parties the implementation of the proposed settlement agreement upon approval by the court including the requested construction of the meaning of paragraph under decedent’s will will not confer additional powers or beneficial interests upon any current or new trustee or upon any of the trust beneficiaries we believe that the proposed settlement agreement fairly reflects the relative merits of the claims made by the parties to the dispute and provides an allocation of trust assets that is within the range of the reasonable outcomes which could result from a court determination of the issues specifically if son prevailed in his petition to the court percent of the trust plr-104529-99 would be distributed outright to son on the other hand if grandson prevailed in his request for strict construction of the support and maintenance standard applicable to distributions to son it is likely that no further distributions from trust would be made to son thus the proposed settlement agreement is consistent with the relative merits of the parties’ contentions regarding the proper administration of the trust based on the facts submitted and the representations made we conclude that upon implementation of the proposed settlement agreement trust will continue to be exempt from the generation- skipping transfer_tax provided there are no additions to the trust constructive or otherwise neither distributions from the trust including the terminating distribution to son nor the termination of trust will be subject_to the generation-skipping_transfer_tax under sec_2601 except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provisions of the code in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours passthroughs and special assistant chief_counsel industries katherine a mellody senior technician reviewer branch by enclosure copy for sec_6110 purposes
